Case 3:17-cv-01104-VLB Document 82-10 Filed 05/15/19 Page 1 of 3




                  Exhibit 11
              Case 3:17-cv-01104-VLB Document 82-10 Filed 05/15/19 Page 2 of 3



From:                    Hungerford, Amy [amy.hungerford@yale.edu]
Sent:                    Monday, July 27, 2015 11:23:01 AM
To:                     Gendler, Tamar; Dovidio, John
Subject:                Susan Byrne preliminary materials and deadlines

I think the problem here is whether they have agreed to recuse themselves. Noel thinks no, we are assuming yes. Which is it,
and is it different for Rolen a and for Roberto?


From: <Gendler>, Tamar <tamar.gendler@yale.edu>
Date: Monday, July 27, 2015 at 10:49 AM
To: Amy Hungerford <amy.hungerford@yale.edu>, "Dovidio, John" <iohn.dovidio@yale.edu>
Subject: RE: Susan Byrne preliminary materials and deadlines

Dear Noel,

I don't know what Rolena has said to you, and I am sorry that I'm not able to share the FAS Dean's Office's full documentation
from her on the preliminaries to this case, but I will have to ask you to trust me that it is indeed correct that Rolena and
Roberto have been asked to recuse themselves from the case until the climate report is in and makes further
recommendations regarding the situation. It is important as a legal protection for both of them that this recusal is firmly
understood.

If you are not comfortable articulating this in a letter to invite committee members, I would be willing to write to David and
Guiseppe, as I have to Larry, asking them to serve and letting them know the circumstances of the unusual situation.

Yours,
Amy



 From: Hungerford, Amy
 Sent: Monday, July 27, 2015 10:42 AM
 To: Gendler, Tamar; Dovidio, John
 Subject: Re: Susan Byrne preliminary materials and deadlines

 Should the review cmte know about these two recusals, for the reasons I gave to Noel-that it will prevent people from
 starting conversations about the case. I mentioned Rolena's to Larry, as you saw, and also, as you saw, Noel does not want
 to mention it in the note to Guiseppe. Shd I drop Harold a line to ask?

 Here's what I propose to say to Noel:

 Dear Noel,

 I don't know what Rolena has said to you, and I am sorry that I'm not able to share the FAS Dean's Office's full
 documentation from her on the preliminaries to this case, but I will have to ask you to trust me that it is indeed correct that
 Rolen a [and Roberto??] have recused themselves from the case until the climate report is in and makes further
 recommendations regarding the situation. It is important as a legal protection for both of them that this recusal is firmly
 understood.

 If you are not comfortable articulating this in a letter to invite committee members, I would be willing to write to David and
 Guiseppe, as I have to Larry, asking them to serve and letting them know the circumstances of the unusual situation.

 Yours,
 Amy




                                                                                                                            BYRNE011055
             Case 3:17-cv-01104-VLB Document 82-10 Filed 05/15/19 Page 3 of 3


From: <Gendler>, Tamar <tamar.gendler@yale.edu>
Date: Monday, July 27, 2015 at 10:16 AM
To: "Dovidio, John" <iohn.dovidio@yale.edu>
Cc: Amy Hungerford <amy.hungerford@yale.edu>
Subject: Re: Susan Byrne preliminary materials and deadlines

Harold has asked us to honor sues request that Rolena and Roberto recuse themselves at least until the dept review is
concluded

Sent from my iPhone
Please forgive brevity and typos

On Jul 27, 2015, at 9:39 AM, "Dovidio, John" <iohn.dovidio@yale.edu> wrote:

       one relevant document. i will look for the one from Rolena about her participation on the review
       committee directly.

       but see #4 below

       From: Dovidio, John
       Sent: Wednesday, May 06, 2015 8:43 AM
       To: Rolena.Adorno@yale.edu
       Cc: Hungerford, Amy; Gendler, Tamar; Bakemeier, Emily
       Subject: Susan Byrne preliminary materials and deadlines

                                                                                                       May 6, 2015
       Dear Rolena,

       Thank you for your email of April 26, 2015 asking for clarification of the procedures for the
       presentation of the Susan Byrne tenure case. Susan Byrne has been informed of the delays in the
       early phases of the case. Also, I would like to confirm that

  (

  (1   ( 1) there could be multiple postponements of deadlines in the consideration of the Byrne case,
       depending on when the climate report is received and processed. We will make every effort to
       limit the delays and to make up for lost time. We do not plan to delay the date (August 18, 2015)
       by which Susan Byrne is expected to submit her materials.

       (2) although chair of the department, you are not responsible for facilitating these postponements,

       (3) as chair, you are not to take any action regarding the Byrne tenure consideration without
       notification by the FAS Dean, and

       (4) the identification and selection of the external referees will be carried out, in consultation with
       the FAS Dean's Office, by the departmental review committee, which will be appointed by the
       FAS Dean and convened by whomever the FAS Dean designates.

       We appreciate your concerns and your careful documentation of the processes in this case.

       Sincerely,

       John (Jack) Dovidio
       Dean of Academic Affairs of the FAS




                                                                                                                        BYRNE011056
